Title: From John Adams to Richard Rush, 17 March 1815
From: Adams, John
To: Rush, Richard


				
					Dear Sir
					Quincy March 17th 1815
				
				The Sight of a well known hand, made my heart leap, before I opened your Letter of the  6th. the Contents compleated my delight. May your health be as permanent as I believe your understanding to be Sound and your heart pure.The Pamphlet inclosed to me, ought to be Sent to every foreign Minister and Consul, tho’ it Should be under the Restrictions you prescribe to meI inclose to you Papers equally confidential, to be returned to me, with good Faith, after you have Shewn them to Mr Monroe and after he has Shewn them to the President, and taken a Copy of it by one of his Clerks if The President and Secretary Shall think it of any Use.How the correspondence originated between Mr Lloyd and me, is a Mystery, which would require Sheets to unfold. But it is a friendly one.I am apprehensive of a Contest between the Missisippi and Labradore; which must end in the conquest of Nova Scotia and Canada and the Florida’s: or, oh horrible! The division of the States. But who can look into American Futurity with out Shuddering? I Shall rejoice and give thanks with the President, but not with out trembling. With my most respectful Compliments to Mrs Rush and Sincere congratulations with on the Recovery of Your /  Health, I am your real Friend
				
					John Adams
				
				
			